A petition for rehearing was filed in this case, and among the reasons urged for a rehearing, it is said: (1) that the opinion clearly predicates its affirmance on the assumption that the bank had repudiated the deed, and that the Court overlooked and failed to consider the fact that the bank's minutes tendered in evidence were not admitted by the Court; (2) that the Court predicated its opinion in part on a plea that had gone out on demurrer, which plea alleged that the bank did not make, execute, issue or assume the obligation. Upon another inspection of the transcript, we find that the minutes containing a resolution of repudiation of the contract, though copied, in the transcript, were not permitted to go to the jury. However, the testimony of Fowler and of one T. H. Tumlin, who succeeded Fowler as cashier of the bank, makes it plain that there is nothing in the minutes of the Board of Directors to show an approval or ratification of the deed from Fowler to the bank. But for the oversight, the Court would have made no reference to the passage of a resolution condemning and repudiating the act of Fowler in executing and recording the said deed, and yet it would have come to the *Page 197 
same conclusion. The affirmance of the judgment was not predicated on the assumption that the bank had repudiated the deed. The plaintiff failed to sustain the burden of showing a ratification of the deed by the bank with knowledge on the part of the bank that it contained a clause binding upon the bank to pay encumbrances on the property that it purported to convey.
It is a fact that a demurrer to the plea referred to in the petition was sustained by the lower Court, but a casual inspection of other pleas that were permitted to remain in the record, which are set out in the opinion of this Court, will be sufficient to show that any fact that could have been received in evidence by virtue of such a plea, if it had not gone out on demurrer might have been received as evidence under other pleas in the case. While under the circumstances it was improper to recite the plea in the opinion, the judgment of this Court was not affected thereby, nor is the opinion different from what it would have been with no such recital.
In this case the transcript contains pleas that were held by the lower Court to be bad as well as those that were held to be good. It also contains proffered testimony that was rejected, as well as that which was admitted in evidence. Under such circumstances it is sometimes a tedious undertaking for one to cull out from the mass of matter before us only that which should be considered. The writer of the opinion in this case fully realizes that he is possessed of his share of the frailties that afflict his kind, hence it is not surprising to him, though regrettable, when mistakes of the character pointed out herein are brought to his attention.
We find no merit in the other grounds set out in the petition for a rehearing. The petition is denied.